Title: From David Humphreys to Hugh Maxwell, 14 April 1782
From: Humphreys, David
To: Maxwell, Hugh


                        
                            Sir
                            Head Quarters Newburgh April 14th 1782
                        
                        His Excellency the Commander in Cheif is pleased to consent that your Detachment should remain at Stamford
                            until the first of May, at which time, it is his peremtory Order, that you return with your Command to the Army. I am Sir
                            Your most Obedt Servt
                        
                            D. Humphrys
                            Aid de Camp
                        
                    